Exhibit 10.4

When recorded return to:

Christopher J. Lhulier, Esq.

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

AMENDMENT TO MORTGAGE, SECURITY AGREEMENT

AND FIXTURE FILING

THIS AMENDMENT TO MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this
“Amendment”) is made as of the 18th day of June, 2009, by and between GTC
BIOTHERAPEUTICS, INC., a Massachusetts corporation, formerly known as GENZYME
TRANSGENICS CORPORATION, having an address of 175 Crossing Boulevard, Suite 410,
Framingham, Massachusetts 01702 (the “Grantor”), and LFB BIOTECHNOLOGIES S.A.S.,
having as address 3, avenue des Tropiques, LES ULIS, 91940 Courtaboeuf - FRANCE
(the “Grantee”).

W I T N E S S E T H    T H A T:

WHEREAS, the Grantor granted the Grantee a certain Second Mortgage, Security
Agreement and Fixture Filing dated as of December 22, 2008 and recorded with the
Registry of Deeds for Worcester County, Massachusetts on December 22, 2008 in
Book 43614, Page 182 with respect to certain real property of Grantor located in
the Towns of Charlton and Spencer, County of Worcester, Commonwealth of
Massachusetts and more particularly described therein (the “Existing Mortgage”),
to secure, inter alia, certain indebtedness, obligations and liabilities of the
Grantor to the Grantee; and

WHEREAS, the parties hereto desire to amend the Existing Mortgage in the manner
as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Recitals. There foregoing recitals are hereby incorporated by reference
herein.

2. Priority of Existing Mortgage. The parties hereto acknowledge that certain
mortgage from the Grantee to General Electric Capital Corporation (“GECC”) dated
May 26, 2004 and recorded with the Worcester County Registry of Deeds on May 26,
2004 in Book 33705, Page 97, as affected by that certain Amended and Restated
Mortgage, Security Agreement and Fixture Filing by the Grantor in favor of GECC
dated December 29, 2006 and recorded in Book 40438, Page 257, as amended, is as
of



--------------------------------------------------------------------------------

the date hereof being paid in full and discharged and the Grantor accordingly
acknowledges and agrees that the Existing Mortgage, as amended hereby, shall be
a first lien on the Property from and after the date hereof.

3. Amendments to the Existing Mortgage. The Existing Mortgage is hereby further
amended as follows:

(a) The Existing Mortgage is hereby amended by deleting in its entirety the
“legend” provision contained in first full paragraph of the Existing Mortgage
located immediately above the title thereof.

(b) The Existing Mortgage is hereby amended by deleting the word “Second” from
the title thereof and in each place where the title is used and from the
introductory paragraph immediately following the title thereof.

(c) The recitals beginning on page 1 of the Existing Mortgage are hereby deleted
in their entirety and the following recitals are hereby substituted in their
stead:

“WHEREAS, Grantor is the holder of (i) the 2006 Convertible Note (as defined
below), (ii) the 2008 Convertible Note (as defined below) issued pursuant to
that certain Note and Warrant Purchase Agreement, executed on October 31, 2008,
by and between the Grantor and the Grantee (the “NPA”), (iii) the 2009
Convertible Note (as defined below) issued in connection with that certain
Securities Purchase Agreement executed on June 18, 2009, by and between the
Grantor and the Grantee (the “SPA” and together with the NPA, collectively, the
“Purchase Agreements”), and (iv) the Secured Note (as defined below) issued
pursuant to that certain Loan Agreement dated as of June 18, 2009 by and between
the Grantor and the Grantee (as amended, the “Loan Agreement”); and

WHEREAS, Grantor and Grantee have agreed that this Mortgage, among other things,
shall secure the Grantor’s obligations to the Grantee, including without
limitation, those obligations memorialized by the Purchase Agreements, the Loan
Agreement and the Notes (as defined below); and

NOW, THEREFORE, in consideration of the Purchase Agreements, the Loan Agreement,
the Notes and other obligations of Grantor to Grantee, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Grantor hereby agrees as
follows:”

(d) Section 1.1(a) of the Existing Mortgage is hereby amended as follows:

 

  i. The following new definitions of “Notes”, “Secured Note”, “2006 Convertible
Note”, “2008 Convertible Note” and “2009 Convertible Note” are hereby inserted
into Section 1.1(a) in proper alphabetical order:

““Notes” means collectively, (a) the 2006 Convertible Note, (b) the 2008
Convertible Note, (c) the 2009 Convertible Note, and (d) the Secured Note.”

 

- 2 -



--------------------------------------------------------------------------------

““Secured Note” means the Promissory Note dated June 18, 2009 executed by
Grantor, payable to the order of Grantee, in the stated principal amount of
Three Million Five Hundred Thousand and 00/100 Dollars ($3,500,000.00), which is
scheduled to mature on January 1, 2012.”

““2006 Convertible Note” means the Subordinated Convertible Note dated
December 14, 2006, executed by Grantor, payable to the order of Grantee, in the
stated principal amount of Two Million Five Hundred Fifty Eight Thousand Six
Hundred Fifty and 00/100 Dollars ($2,558,650.00), which is scheduled to mature
on December 14, 2011.”

““2008 Convertible Note” means the Convertible Promissory Note dated on or about
December 22, 2008, executed by Grantor, payable to the order of Grantee, in the
stated principal amount of Fifteen Million and 00/100 Dollars ($15,000,000.00),
which is scheduled to mature on June 1, 2012.”

““2009 Convertible Note” means the Secured Convertible Note dated on or about
June 18, 2009, executed by Grantor, payable to the order of Grantee, in the
stated principal amount of Four Million Five Hundred Twelve Thousand Two Hundred
Sixty-Eight and 00/100 Dollars ($4,512,268.00), which is scheduled to mature on
January 1, 2012.”

 

  ii. The definitions of “Loan”, Loan Documents”, “Obligations” and “Permitted
Encumbrances” are hereby deleted in their respective entireties and the
following are hereby inserted in their respective steads:

““Loan” means collectively, (a) the loan in the aggregate principal amount of
Two Million Five Hundred Fifty Eight Thousand Six Hundred Fifty and 00/100
Dollars ($2,558,650.00) made by Grantee to Grantor, evidenced by the 2006
Convertible Note, (b) the loan in the aggregate principal amount of Fifteen
Million and 00/100 Dollars ($15,000,000.00) made by Grantee to Grantor pursuant
to the NPA, evidenced by the 2008 Convertible Note, (c) the loan in the
aggregate principal amount of Four Million Five Hundred Twelve Thousand Two
Hundred Sixty-Eight and 00/100 Dollars ($4,512,268.00) made by Grantee to
Grantor as described in the SPA, evidenced by the 2009 Convertible Note, and
(d) the term loan to be made by Grantee to Grantor pursuant to the Loan
Agreement in the aggregate principal amount of Three Million Five Hundred
Thousand and 00/100 Dollars ($3,500,000.00) to be evidenced by the Secured Note;
all of which are to be secured by the Loan Documents.”

““Loan Documents” means, collectively: (a) the Purchase Agreements; (b) the
Notes; (c) this Mortgage; (d) the Amended and Restated Security Agreement dated
as of June 18, 2009 executed by

 

- 3 -



--------------------------------------------------------------------------------

Grantor and Grantee (as amended, the “Security Agreement”); (e) the Loan
Agreement, and (f) all other documents now or hereafter executed by Grantor or
any other Person to evidence, secure or otherwise related to the payment or the
performance of the Obligations or otherwise executed in connection with the
documents described in the foregoing items (a) through (e); and (g) all
amendments, modifications, renewals, restatements, extensions, substitutions and
replacements of any of the foregoing items.”

““Obligations” means, collectively: (a) the Loan; (b) all other principal and
all interest, fees, expenses, charges, reimbursements, and other amounts due
under or secured by the Loan Documents, including without limitation, any
interest arising or accruing after the filing of a bankruptcy petition, whether
allowed or disallowed, and all prepayment premiums, if any; (c) all principal,
interest and other amounts which may hereafter be loaned by Grantee, its
successors or assigns, to or for the benefit of Grantor, when evidenced by .a
promissory note or other instrument which, by its terms, is governed or secured
by any of the Loan Documents; (d) all other indebtedness, obligations,
covenants, and liabilities now or hereafter existing of any kind of Grantor to
Grantee, including without limitation, all indebtedness, obligations, covenants,
and liabilities under any of the Loan Documents; and (e) all other indebtedness,
obligations, covenants, and liabilities now or hereafter existing of any kind of
Grantor to Grantee.”

““Permitted Encumbrances” means the outstanding liens, easements, restrictions,
security interests, mechanics’ or materialmans’ liens and other exceptions to
title set forth in that certain Loan Policy for title insurance issued by Old
Republic National Title Insurance Company dated December 22, 2008 and identified
as policy number LX 350856, and the endorsement thereto dated on or about
June 18, 2009, none of which, Grantee hereby acknowledges, individually or in
the aggregate, materially interferes with the benefits of the security intended
to be provided by this Mortgage, materially and adversely affects the value of
the Property, impairs the use or operations of the Property or impairs Grantor’s
ability to pay its obligations in a timely manner, together with the liens and
security interests in favor of Grantee created by the Loan Documents.”

 

  iii. The definition of “Note” is hereby deleted in its entirety.

(e) Section 2.2 of the Existing Mortgage is hereby deleted in its entirety and
the following is hereby inserted in its stead:

“Section 2.2 Statutory Power of Sale. This Mortgage is upon the STATUTORY
CONDITION and upon the further condition that all covenants and agreements of
Grantor in the Purchase Agreements, the Notes, the Security Agreement, the Loan
Agreement and the other Loan Documents shall be kept

 

- 4 -



--------------------------------------------------------------------------------

and fully performed and upon any breach of same, Grantee shall have the
STATUTORY POWER OF SALE and any other powers given by statute or set forth in
Article 4 hereof, including the right to foreclose any and all rights of Grantor
in and to the Property, whether by sale, entry, or in any manner provided for
hereunder or under Massachusetts General Laws.”

(f) The following portion of Section 3.8(d) of the Existing Mortgage is hereby
deleted in its entirety:

“(d) Release of Proceeds for Restoration. Notwithstanding the provisions of
subsection (c) above, if in Grantee’s reasonable judgment the cost of the
Restoration Work shall not exceed fifty percent (50%) of the then outstanding
principal balance of the Note, then Grantee shall, upon request by Grantor,
permit Grantor to use the Proceeds for the Restoration Work (subject to the
provisions of, and less Grantee’s costs described in, Section 3.8(e) below), so
long as:”

and the following is hereby inserted in its stead:

“(d) Release of Proceeds for Restoration. Notwithstanding the provisions of
subsection (c) above, if in Grantee’s reasonable judgment the cost of the
Restoration Work shall not exceed fifty percent (50%) of the then outstanding
aggregate principal balance of the Notes, then Grantee shall, upon request by
Grantor, permit Grantor to use the Proceeds for the Restoration Work (subject to
the provisions of, and less Grantee’s costs described in, Section 3.8(e) below),
so long as:”

(g) Section 3.8(d)(iii)(B) of the Existing Mortgage is hereby deleted in its
entirety and the following is hereby inserted in its stead:

“the latest maturity date of any of the Notes evidencing the Loan.”

(h) The following portion of Section 4.1 of the Existing Mortgage is hereby
deleted in its entirety:

“4.1 Event of Default; Remedies. The occurrence of any default set forth in
(i) Section 5 of the Note or (ii) Section 7(a) of the Security Agreement, or a
default by Grantor in the payment or performance of any of the other Obligations
beyond any applicable cure period, shall constitute an “Event of Default” under
this Mortgage. Any applicable grace and cure periods described in Section 5 of
the Note or Section 7(a) of the Security Agreement are hereby incorporated into
the definition of Event of Default in this Mortgage.”

and the following is hereby inserted in its stead:

“4.1 Event of Default; Remedies. The occurrence of any default set forth in
(i) Section 4 of the 2006 Convertible Note, (ii) Section 5 of the 2008
Convertible Note, or (iii) Section 7(a) of the Security Agreement, or a default
by Grantor in the payment or performance of any of the other Obligations beyond
any applicable cure period, shall constitute an “Event of Default” under this

 

- 5 -



--------------------------------------------------------------------------------

Mortgage. Any applicable grace and cure periods described in Section 4 of the
2006 Convertible Note, Section 5 of the 2008 Convertible Note or Section 7(a) of
the Security Agreement are hereby incorporated into the definition of Event of
Default in this Mortgage.”

(i) Section 4.1(a) of the Existing Mortgage is hereby deleted in its entirety
and the following is hereby inserted in its stead:

“(a) Acceleration. Declare the Obligations to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable (acceleration being automatic upon the occurrence of
a default specified in Section 7(a)(viii),(x) or (xi) of the Security Agreement,
Section 4(d) of the 2006 Convertible Note, or Section 5(d) of the 2008
Convertible Note).”

(j) The last sentence of Section 4.1(d) of the Existing Mortgage is hereby
deleted in its entirety and the following is hereby inserted in its stead:

“Grantee, at its option, is authorized to foreclose this Mortgage subject to the
rights of any Tenants, and the failure to make any such Tenants parties
defendant to any foreclosure proceedings or to foreclose their rights or the
failure to disturb the possession of any such Tenants after foreclosure will not
be, nor may it be asserted by Grantor as, a defense to any proceedings
instituted by Grantee to collect the sums secured hereby or to collect any
deficiency remaining (if any is payable in accordance with any Purchase
Agreement, any Note, the Security Agreement or the Loan Agreement) unpaid after
the foreclosure sale of the Property or any other Collateral.”

(k) Section 4.1(f) of the Existing Mortgage is hereby deleted in its entirety
and the following is hereby inserted in its stead:

“(f) Other. Exercise all other rights, remedies and recourses granted the Loan
Documents or otherwise available at law or in equity (including an action for
specific performance of any covenant contained in the Loan Documents, or a
judgment on the Notes, or any one of them, either before, during or after any
proceeding to enforce this Mortgage).”

(l) Section 4.3(a) of the Existing Mortgage is hereby deleted in its entirety
and the following is hereby inserted in its stead:

“Section 4.3 Remedies Cumulative, Concurrent and Nonexclusive. Grantee shall
have all rights, remedies and recourses granted hereunder and in the Loan
Documents and available at law or equity (including the UCC), which rights
(a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Grantor or others obligated under each Note
and the other Loan Documents, or against the Property and/or the other
Collateral, or against any one or more of them, at the sole discretion of
Grantee, (c) may be exercised as often as occasion therefor shall arise, and the
exercise or failure to

 

- 6 -



--------------------------------------------------------------------------------

exercise any of them shall not be construed as a waiver or release thereof or of
any other right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Grantee in the enforcement of any rights, remedies or
recourses hereunder, under the Loan Documents or otherwise at law or equity
shall be deemed to cure any Event of Default.”

(m) Subsections 4.7(b), (c) and (d) of the Existing Mortgage are hereby deleted
in their respective entireties and the following Subsections 4.7(b), (c), (d),
(e), (f) (g) and (h) are hereby inserted in their respective steads:

“(b) to the payment of all amounts (including interest, at the option of
Grantee, at the rate set forth in Section 7(b) of the Security Agreement), other
than the aggregate unpaid principal balance of the Notes and accrued but unpaid
interest, which may be due to Grantee under the Loan Documents;

(c) to the payment and performance of the Obligations of the Grantor to the
Grantee in connection with the Secured Note;

(d) to the payment and performance of the Obligations of the Grantor to the
Grantee in connection with the 2009 Convertible Note;

(e) to the payment and performance of the Obligations of the Grantor to the
Grantee in connection with the 2008 Convertible Note;

(f) to the payment and performance of the Obligations of the Grantor to the
Grantee in connection with the 2006 Convertible Note;

(g) to the payment and performance of the remainder of the Obligations of the
Grantor to the Grantee in such manner and order of preference as Grantee in its
sole discretion may determine; and

(g) the balance, if any, to the payment of the persons legally entitled
thereto.”

(n) Section 7.5 of the Existing Mortgage is hereby deleted in its entirety and
the following new Section 7.5 is hereby inserted in its stead:

“7.5 Subrogation. To the extent proceeds of the Notes have been used to
extinguish, extend or renew any indebtedness secured by the Property or other
Collateral, then Grantee shall be subrogated to all of the rights, liens and
interests existing against the Property and the other Collateral and held by the
holder of such indebtedness and such former rights, liens and interests, if any,
are not waived, but are continued in full force and effect in favor of Grantee.”

4. Ratification. The Grantor and the Grantee each agree that, except as amended
hereby, the Existing Mortgage shall remain in full force and effect and is in
all other respects ratified and confirmed. The term “Mortgage” as used in the
Existing Mortgage and any other documents or agreements between the parties
hereto which relate to the indebtedness secured by the Existing Mortgage shall
refer, from and after the date hereof, to the Existing Mortgage as amended by
this Amendment and as the same may from time to time be further amended,
supplemented, restated or otherwise modified.

 

- 7 -



--------------------------------------------------------------------------------

5. Confirmation. The Grantor hereby confirms the grant to the Grantee of the
Existing Mortgage with MORTGAGE COVENANTS and upon the STATUTORY CONDITION and
with the STATUTORY POWER OF SALE.

6. Counterparts. This Amendment may be executed by the parties hereto in
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

*Balance of Page Intentionally Left Blank*

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor and Mortgagee have each caused this Amendment to
Mortgage, Security Agreement and Fixture Filing to be executed as an instrument
under seal as of the day and year first written above.

 

Mortgagor: GTC BIOTHERAPEUTICS, INC. By:  

/s/ John B. Green

  John B. Green,   Senior Vice President, CFO and Treasurer

Commonwealth of Massachusetts

Suffolk County, ss.

On this 18th day of June, 2009, before me, the undersigned notary public,
personally appeared John B. Green, proved to me through satisfactory evidence of
identification, being (check whichever applies): þ driver’s license or other
state or federal governmental document bearing a photographic image, ¨ oath or
affirmation of a credible witness known to me who knows the above signatory, or
¨ my own personal knowledge of the identity of the signatory, to be the person
whose name is signed above, and acknowledged the foregoing to be signed by him
voluntarily for its stated purpose, as the duly authorized signatory of GTC
Biotherapeutics, Inc.

 

 

/s/ Jessica A. Davis

  Notary Public     My commission expires:  

October 12, 2012

  Print Notary Public’s Name:  

Jessica A. Davis

  Qualified in the Commonwealth of Massachusetts   [Notary Seal]

* Signatures Continued on Next Page *

[Signature page to Amendment to Mortgage]



--------------------------------------------------------------------------------

Mortgagee: LFB BIOTECHNOLOGIES, S.A.S. By:  

/s/ Christian Bechon

Name:   Christian Bechon Title:   President Directeur General

Commonwealth of Massachusetts

Suffolk County, ss.

On this      day of June, 2009, before me, the undersigned notary public,
personally appeared Christian Bechon, proved to me through satisfactory evidence
of identification, being (check whichever applies): ¨ driver’s license or other
state or federal governmental document bearing a photographic image, ¨ oath or
affirmation of a credible witness known to me who knows the above signatory, or
¨ my own personal knowledge of the identity of the signatory, to be the person
whose name is signed above, and acknowledged the foregoing to be signed by him
voluntarily for its stated purpose, as the duly authorized signatory of LFB
Biotechnologies, S.A.S.

 

 

/s/ Jessica A. Davis

  Notary Public     My commission expires:  

October 12, 2012

  Print Notary Public’s Name:  

Jessica A. Davis

  Qualified in the Commonwealth of Massachusetts   [Notary Seal]

[Signature page to Amendment to Mortgage]